UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52725 NORTHERN EMPIRE ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 20-4765268 (State of incorporation) (I.R.S. Employer ID No.) Suite 201 – 55 York Street, Toronto, Ontario, Canada, M5J 1R7 (Address of Principal Executive Offices) (416) 903-0059 (Issuer's Telephone Number) 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada (Former name or former address if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes |_|No |X| Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer (Do not check if smaller reporting company) |_| Smaller Reporting Company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_|No |X| At June 30, 2010, the Registrant had 20,827,216 common shares and 62,500 preferred shares outstanding. Table ofContents Northern Empire Energy Corp. Index To Form 10-Q For the Quarterly Period Ended June 30, 2010 Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Balance Sheets as ofJune 30, 2010 and December 31, 2009 1 Condensed Statements ofOperations for the three and six months ended June 30, 2010 and 2009 2 Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 3 Notes to the Condensed Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T Controls and Procedures 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 Submission of Matters to a Vote of Security Holders 15 Item 5 Other Information 15 Item 6 Exhibits 16 Signatures 17 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NORTHERN EMPIRE ENERGY CORP. (A Exploration Stage Company) Condensed Balance Sheets As of As of June 30, 2010 December 31, 2009 (unaudited) (audited & restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net Deposits - - Oil and gas properties 1 1 TOTAL OTHER ASSETS 1 1 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 62,500 shares issued and outstanding as of 6/30/10 and 12/31/09 63 63 Common stock; $0.001 par value; 195,000,000 shares authorized; 20,827,216 shares issued and outstanding as of 6/30/10 and 12/31/09 Stock payable; 615,347 shares Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 1 NORTHERN EMPIRE ENERGY CORP. (A Exploration Stage Company) Condensed Statements of Operations (unaudited) Three Months Six Months April 24, Ended Ended Ended Ended (inception) to June 30, June 30, June 30, June 30, June 30, REVENUES $
